The appellant was convicted in the Municipal Court of Cincinnati of violating Ordinance 74-100 of the city of Cincinnati by operating a streetcar into the intersection of Twelfth street and Central Parkway against an amber or red light. On appeal to the Common Pleas Court, the conviction was affirmed. The case is here on appeal from that judgment of affirmance.
Central Parkway has a grass strip in its center which divides the traffic proceeding in opposite directions. At the intersection of such thoroughfare with Twelfth street, the flow of traffic is controlled by the same lights for the entire intersection. Under such circumstances, this court held inSchmidt v. City Ice  Fuel Co., 60 Ohio App. 29,19 N.E.2d 514, that the *Page 322 
presence of the grass strip did not transform what would otherwise be one intersection into two intersections within the meaning of the traffic laws and ordinances.
An examination of the bill of exceptions discloses that there is no evidence that the appellant operated the streetcar into the intersection against an amber or red light. The most that the evidence shows is that after entering the intersection on the green light, appellant proceeded to attempt to complete the crossing notwithstanding the light had changed while he was so doing. That is no proof that he entered the intersection in violation of the ordinance.
The judgment of the Common Pleas Court and that of the Municipal Court of Cincinnati are reversed, and the cause remanded with instructions to the latter court to enter a judgment of acquittal and discharge of the appellant.
Judgment reversed.
ROSS, P.J., and HILDEBRANT, J., concur. *Page 323